QBffice
                                oftfje
                                     Bttornep
                                            @enera
                                        &ate of llCexae
DAN MORALES
 Al-rORNEY
        GENERAL                            March 28, 1996

      The Honorable Fred Hill                        OpinionNo. DM-381
      Chair
      House Committee on Urban -                     Re: Whetherpoliceo5cersofabome-
      TausHouseofRep-ves                             ruIe city must comply with the provisions
      P.O. Box 2910                                  of uticle XVI, section 1 of the Texas
      Austin, Texas 78768-2910                       Consthtion every two years, and related
                                                     questions (RQ-767, RQ-789)
      The Honorable Doyle Wti
      Chair
      !3eleacommhteeonveterllnsA5lirs
      TexasHouseofRepresentatives
      P.O. Box 2910
      Austin, Texas 78768-2910



             Repmentative I-MIasks whether home-rule city police officers end “[n]on-police
      05cer employee+”of the police department are “appointed 05cers” under article XVI,
      section 1 of the Texas Constitution. Rep-             Wtis asks on behalf of the Fofl
      Worth Police Department whether article XVI, section 30 of Texas Constitution requires
      home-rule city police officers to com& with the provisions of article XV&section 1 every
      -Years.

             Article XVI, section 1 of the Texas Constitution requk elected and appointed
     officers to take an oath of 05ce. An amendment to section 1 approved by the voters on
     November 7.1989, requires elected and appointed officers to sign and file a statement
     with the tmretwy of state before taking the oath of office. The statement to be signed by
     appointed officers is as follows:
                     I         do solemnly swear (or a5rm) that I have not dire&
                or i&Z$paid,        off&     or prom&d to pay, contributed, or
                 promised to contribute any money, or valuable thing, or promised
                ‘any public 05ce or employment, as a reward to secure my
                 appointment....
      Tex. Cons art. XVI, 8 1. Article XVI, section 30 provides, with exceptions, that “[t]he
      duration of all 05ccs not fixed by this Constitution rhall never exceed two years.” See
      alw id 85 3Oa(authorizing legislature to provide by law for six-year terms for officers of
TheHonorableFredHill -Page 2             (DM-381)
The Honorable Doyle’W&




state agencies), 30b (two-year term limit not applicable to municipal offices under civil
SWiCe).

       nte~of~ehasinfonnedlawenforcanentlgarciesbylaterthrrtthe
1989 amadment to article XVI, aaction 1 quires elected and appointed 05cers to file a
sworn sU&ment with the w         of atate before executing the oath of 05ce. The letter
alsomentionsacasewhereinthe~ureto5ethe             stakmentaff&tedtheoutcomeofa
pmcecd+bcforeajusticecourL        Adeputysheriffwascalledtotesti@aboutissuinga
speedhgticket. BecausethedeputyMnot5edtheatatementrequiredbyarticleYM,
#ctionloftheTewsCoaPtitution,thejusticeofthepeaceexcludcdhistestimonymd
didssedthecharge.

        We 6nd no judicial decision or attorney &neral opinion stating whetkr police
o5cersarepublicofficerswithinarticleXVLsectionl.              Brri~eAttomeyGmeral
Opinion H-1027 (1977) (commissioned officers of Depsrcment of Public Safkty are
appointedo5casrequimdtotakecoaffitutionaloath).            InAttomeyoeneralopinion
DM-212, however, we concluded that article XVI, section 40 of the Texas Constitution,
~chprohibitsone~n~holdingtwocivilo5cesofrmolument,dasnotua
matter of law prohibit city police 05cexs and sherifFs deputies from serving as part-time
secwity officers for a school disk% Attomey General opinion DM-212 (1993) at 2. We
relied for this conclusion upon the test adopted by the Taas Supreme.Court in A&z
Indepmdmt School District v. Stamiley, 280 S.W.2d 578 (Tex. 1955).

        inA~~,,thecourthddtthedecirivefactor~apublico~
from a public employee is Whether any fmxeign fimctbn of the govemment isconferred
upontheindividualtobeatacisedby~forthebenehtoftbeplblichrgrly
in&pen&nt of thecontrolof others.”Id. at 583 (quoting hbar v. Bramia Cmty,
224 S.W.2d 738, 740-41 (Tex. Cii. App.-Oalveston 1949. writ refd)) (emphasis
supplied by court in AU&e). See oh Green v. S&war&516 S.W.2.d 133 (Tar. 1974)
(condudiaginreliionA&Iinethatdeputiesintax              assessor-cokctor*s 051x are not
05cersbecfUsetheyactedintflx m-collector’s            right rather than in their own right).
In Hurris Count v. SchorWr,         594 S.W.2d 106 (Tea. Civ. App.-Houston [lst Dist.]
1979. writ refd n.r.e.), the court concluded that the chiefjuvenile probation o5ca was
not a public officer, even though the statute conferred upon him authohty to perfhm
certain sovereign ihctions, because he could not exercise them largely free of the control
of the juvenile board. Attorney General Opinion DM-212 expressed the view that the
Tacascourtswould~plythcA~~testMdwouldconcludetht(It~romecity
police o5cers, sheriB’sdeputies, and securhy 05cers do not hold civil offices.1 Attorney




                                         p.   2077
TbeHonorableFredW - Page 3               (DM-381)
The Honorable Doyle Wti



General Opinion DM-212 (1993) at 2. Whether a patt+hr police. 05cer. deputy, or
school district semrity 05cer held a civil office depended on the resolution of factual
issues and therefore could not be demmined in an attonxy general opinion. Id.

       Alter Attomey Gamal Opiion DM-2 12 was issued, the Texas Court of Criminal
~relisdupontbeA~~tartto~thtndlhamurisuntrttomeygenenl
nor~usutarrt~rttonrywrsaplMicoffiarforpuporaoftbeuticleXVI,
section4Oprohiiagainatholdingtwocivilo5casofennAmwt.             strrtewl.Hillv.
P&de, 887 S.W.2d 921 (Xx. Grim. App. 1994). The adoption of the A&he test by the
courtofQimiDp~~gives~o~nrpporttowrconclurioninAttonreyGeDenl
Opiion DM-212. We a5rm our conclusionthat city police 05cers are not as a mattbr of
law dvu 05cers ofemobent within article XVI, section 40 of the Texas Consdtution.

        How,      early judicial decisions cite provisions of the Code of Criminal
IVocedure as authority for the conclusion that city police 05cers are public 05cers. &e
Yettv. Coo&,281 S.W. 837 (Tex. 1926); Irwin v. we, 177 S.W.2d 970 (Tea. C&n. App.
 1944); Er prte Preston, 161 S.W. 115 (Tea. Grim. App. 1913); Ciry of PIpis v.
Gzbiness, 98 SW. 925 (Tex. Civ. App. 1906. nc writ); C@vof Hadan v. hiti, 80 S.W.
1144 (Tex. Cii. App. 1904. writ refd); CQ of How&mv. Testes,      79 S.W. 848 (Tex. Civ.
App. 1904,writrefd). IntheAkhecase,tbeTexasSupremehunrefhedtowmeof
thue decisions, distinguishing Chbines, &es, “and otk CBSCS         involving the right to
disdmge a polim”        as follows:
          Cii policmen are expressly declared by the.provisions of Article 36,
          Vemon’s Ann. Code of Grim. Procedw ofTexas,tobe’puce
          05cers’,andpeace05ccrsareexpmsdyde&redtol!einduded
          within the general term ‘05ws’ by Artide SO, Vemon’s AM. Code
          ofCrim.PmcedureofTexas.        Botbthesestmuteswueoperah
          whenaUtheabovecsseswerededded.
A&Sine,280 S.W.2d at 585. The cited statutes are now wpectively artides 2.12 and 3.03
of the Code of CriminalProcedure.

        Artide 2.12 of the Code of CriminalProcedure idcntiftes police officers as "peace
05cers.” and article 3.03 states that the tam “05cerx” indudes mrgisaates and peace
officers. Other provisions of the Code of CriminalProc&reauthizeapeaceo5ccrto
~thepeaceandtomakeanWswithtwunntr~romeciraunstmces,code
Crim Proc. art. 2.13. to summon dtiumtoassisthimwhenllscemytooverwme
msiuance, id, art. 2.14, and to intervene when so-       is about to commit an offense




                                         p. 2078
TheHonorableFmdHiU -Page 4                   (DM-381)
The Honorable Doyle Was



against the person or property of another within his view, Id. art. 6.06. See u&o id. arts.
6.05.8.05,    14.01(b).   .03 - .04.

        ThecasesthatrelyonCodeofCXminal           Pro&ureprovisionsto6ndthatacity
police 05cer is a public 05cer are not recent cases, but they have not been overturned.
In the absence of more judicial guidance on the question be&e us, we cammt definiteJy
predict what test the courts would use in determining whether or not a city police officer
~fitethe~~t~trketheconstitutionaloathrequindbyrrtideXVI,rectionl
oftheTenasCon&ution.         Wethadonrdviseyoutoarontbed&ofcurtion,mdto
auRwethatapoliceofficernnurttalretheoathrequindbyrrticleXVI,rectionlofthe
Texas Constitution until the courts answer this question. Tbe opinion of the Texas Court
ofCriminolAppealsisespeciJlyimportant,~itisthecourttht~questions
of the validity of a search and seizure conducted by a police 05cer. See Tar. Const. art.
V,§S(courtofcriminalappeals~havefinal~ejurisdi*ionin~ca9es).

         Repremdve Hill speoi6callyasks whether the provisions of artide XVI, section
 1 of the Texas Consthution apply to the following employees of a home-rule city: poke
05ccrs who meet the statutory detkition of peace officers ‘asprovided by artide 2.12 of
the Code of Criminal Procedure, and nonpolice officer employees of a police department
such as clerks, custodians, secretaries, jfders, telecommtmications employ#s, and other
support St& persomlel. As we have already stated, our present advice is that police
officers should take the oath.

        A police dipartmcnt may indude employees other than police officers. See Elfis v.
Holcombe, 69 S.W.2d 449,453 (Tot. Cii. App.-Odveston 1934. writ refd); see t&v
Hokombe v. Gmto, 102 S.W.2d 1041.1042 (Ten. 1937) (explainingEllis v. Hokornbe).
In Dehue    v. State, 808 S.W.2d 97 (Tea. Crim. App. 1991). the Texas Court of Crimimd
Appeals considered whether a speci6cjaikr appointed by the sheriffwas a peace officer,
within the offense of escape from a peace 05cer. See PensJ Code 8 38.06 (formerly Penal
Code    9 38.07).    Although     Dehre   concems   county rather than city law-enforcement
persom~el,it demonstrates the court’s method of detennimng whether or not an individual
isapeaceo5cerwithinartide2.12oftheCodeofCrimirAProcedure.                      Thecourt
determined that the jailer was not a peace officer under artide 2.12 of the Code of
CriminalProcedurebecausethsevidenceahowsdthathehadnotbeencatifiedllsapeace
05cer under chapter 415 of the Govermnem Code or appointed as a deputy sheriff. 808
S.W.2d at 101-02. The court further noted that ‘[elach case must be determined on its
own facts as to the sufiiciency of the evidence that a jailer,. or other law enforcement
prsom~el, aatisf~esthe qualihdons of a certi6ed peace officer.” Id. at 102 n.13.
Accordingly, we conclude that employees of the police department who are not peace
05ce1-s as de&d      by article 2.12 of the Code of Criminal Procedure and who sre not
public 05cers for any other reason are not subject to the requirements of artide XV&
 section 1 of the Texas Consthution.




                                             p.   2079
TheHonorableFredHiU - Page 5            (DM-38 1)
TheHonorableDoyle Wm



       RqmsadatinHillnextinquiresaboutthec4xrectproceduretomeetthe
cons0Monalqukememfortbepoliceo5cerswhoh3vealreadybeenhired.                 We-no
~e~ti~ply           with attide XV& section 1 retroa&vely. We advise that police
             m         and take the constitutiotd oath as soon as possible.

        RepramutivewtllirasksifdvilBervicepolicedquh&tsofhome-ruledties
mu&mquimtheirof6ceratotaketheoatheverytwoyurs.                Aktterkomthedkfof
poti~ofthecityofFortWorthrtltestbupoliceo5~infiirdepamaenthnn
traditionally been sworn in only upon graduetion fkomthe police academy, or upon special
appointmes&asinthecaseofthechiefofpolice.         Hewishestoknowwhethermembersof
apoticefotceina~~cjtyueaibjecsto~deXVI,redionslMd3O,~othat
mustteketheoathofo5ceud6ietbeditanaa               everytwoyears. ArtideXVI,section
30 of tht Texas Con&u&n provides, witb excqkons, that “[t]he duration of ali oftices
not flxed hy this Constitution shall never exceed two years.” However, artide XVI,
section 30b of the Texas Con&ution providea that the duration of appob%ive05ce-s
undaacivilMvioerhllbe~~bythecivilrervice~~onrMdnoSbyutide
XV& section 30:
              ~byvir&eofStatuteorchutaprovisionsappointive
          o5~ofllllymunid~~p~undathe~andproviriono
          ofCivilServiceandrulesare8etupgoverdngrppointmarttoand
          removal  ffomsuchof&s, theprovisions     of Artide 16, Se&n 30,
          Of~Taclls~~onlimitingtheduntionof~otii~notfixad
          bytheConstitutiontotwo(2)yerrsrhsllnotrpply.buttheduntion
          ofsucho5ces&allbegovemedbytbeprovisionsoftheCii
          Service law or charta provisions appkble thereto.’
        Tbus,tbetermlimitsofartideXVI,aection30donotapplytomo5cer
appointodunderamunidpalcivi)ravicesystan~U~by~orchartaif
appointmentto and removal fkom office are governed by civil semia provisions.’ Law
enforcement personnel with civil service protection under chapter143 of the Local
GovanmentCodehavenos*tamofo5ceMd~ybcnmwedonlyforreaponsand
under procedures governed by the statute. Local GotO Code 88 143.021, .051 - .052,
.056, .085; see &o id. 5 143.001 (purpose of civil cavice statute is to secure e5dent fire
and police departments composed of capable pasOnne with pern~em anployment
teme).     The oath d filing rquirements of utide XVI, section 1 of the Texas




                                         p.   2080
The Honorable Fred Hill - Page 6       (DM-381)
The Honorable Doyle Wti



Constit&on would apply when these individuals are appointed as city police officers. A
poke 05cer would not need to 6le the rtltanent andtaketheoathagainunlesshewas
rppointedagain,foracamp)e,ifllefthispositionwithonecivilravicecityudwas
hired as a police 05cer by MOthK dvu service city.4

        Ibpmmt&        Willis also asks whether 05ccxs sworn prior to the 1989
medmentmust6lethe        rartanemnowrequiredbys&kXVI,aectionloftbeTexas
Conuitution. A conuitutional provision opera&s pmqaidy           unless the language,
purpose, ornatureoftheprovisiondearlymanif”tbeinteat        ofremqe&eopKation.
Cm v. Robimwn,150 S.W. 1149 (Tar. 1912). Article XV& section 1 quires 05cers tc
fIethe~withtheseKKaryofstatebeforewriqetbeoath.                        Nothinginthe
provisionsuggeststhatthe5ingrequimmentapplieswbwtheappointmentwasmnde
andtheoathwastakmpriortothee5xtivedateoftbel989amendment.               05cersund~
aeivilraviasynanwhotooktbeconrtitutionrloathforrppoimedo5cas~~the
1989amembntneednot5ethestatemmtnow.                 Ofcoume,iff’orsomereasonsuch
individualshave been appointed as police 05cers since the amendment was adopted, they
must 6le the statement Wore taking the oath.

       RepremtativeW~fidlyasks,WhatwiUbetheimpactuponanrstsmsdehy
these 05cers. which fkll within the mbit of Tex. Code Crim. Proc. Ann. Arts. 14.01(b),
14.03, [and] 14.04.“’ Theseprovisionsallowpeaceo5cerstomakearrestswithouta
WUlWltUlIdK &lCCitk circumstances. Article 14.01(b) authorizes a peace 05cer to arrest
anoEendKwi@utawanantforanyo&mecommittedinhispm3ence                      or within his
view. Article 14.03 authorizes a peace.05cer to arres&without a warran&
               (1) personsfbundinsuspiciousplacesandllndK-
          whicllreasonablyshowthatsuchpKsonshavebee?lguiltyofsoaIe
          felony, violation of Tie 9, Chapter 42, Penal Code [disorderly
          conductandrelatedoffenses],brudloftheperce,oroffenseunder
          Section 49.OZ.Penal Code [public intoxication], or threats or are
          about to commit some offense against the laws;
             (2) persons who the peace officer has probable cause to believe
          haVeCOlWlittCdlUlassaultnsultingblbOdilYh~tOMOthKpKSOll




                                        p.   2081
TheHonorableFredHiU - Page 7              (DM-381)
The Honorable Doyle Was




Other sections of article 14.03 also authoh arrests without a warrant in various casas of
family violence. Article 14.04 pravides as hllows:
              WhKeitisshownbysatisMtoryprooftoapaace05cer.upon
          the representation of a cradible person, that a felony has been
          conwitted,md~theoffendKisrbouttoescrpe,x,that~is
          no time to procure a wamm ad peace officer may, without
          warran&pursueMdarresttheaccused.
       Itpa#o5ianinquertionvedefictoo5~underTtxu~w,thdrurrotr
madeinacc0&mxwitbtbaseatatutesarcvalid.        lnJnvinv.slolo,theTexasCourtof
criminsl Appeals stated as follows:
               Tkeisnoqucstionbutt&tifthatwonamado5~oreithK
          ofthem,waredeputiesshKiffdejureorde&o,thesearch,inro
          tkrastheautholityofttleo5cersexeartingtbe~warmntswas
          cwoaned-I@.
177 S.W.2d at 972; see o&w Burkhrdt v. State, 202 S.W. 513 (Tax. Grim. App. 1918)
(de facto deputy sheriff could arrest withoutwarrant).  The Texas Court of Criminsl
Appeals has adopted the followingdcfinith of “de f&to 05ctr”:




Wihms v. State, 588 SW.2d 593 flex. Grim. App. 1979) (citing Wedqbrdv.               me.
21 SW. 251 (Tax. Crim. App. 1893)).

        In lWltoms, relating to a convktion of aggmvated assault on a police 05cer, see
Penal Code 5 22.02(a)(2), the Texas Court of Criminal Appeals bald that the evidence
~wedthatthcvidim~ade~odepltyshaiff,mnthough~rppointmartmd
oath wae not recorded in the .cxnmty &k’s 05cc, as raquired by the statutory
predecessor to L0cal Oowmnmt Code section 85.003 and naith~ his deputation card
nor bond indicated that he had taken the oath. In Hemy v. State, 828 S.W.2d 312.314-15
(Tu App.-Fort Worth 1992, pet. nfd). the court stated in diua that “[e]ven if
[Constable]Browndidnottaketberaquiaiteoathofo5ce...,we6ndtiBrawnrtill
quli&d    IIS a de facto constable under the record of this case.” Whethar a police 05cer is
urotiicade~isa~question,butthe~thattheindivid~hasnot~~theoath
of o5ce doas not pravat him from being a de facto poke 05cer.




                                         p.   2082
TbeHonombleFredHiU -Page 8               (DM-381)
The Honorable Doyle Was



        On the basis of the authorities we have cited, we conclude that a police 05cer may
be shown to be a de facto police 05~4~. even though he has not taken the oath required
by wide XVI. section 1 of the Texas Consdtution, and that a de tkto peace 05cer may
validlyarrestsomeonewithoutawanantwhereauthorixdbylaw.                     Anarrestbyan
unhe       appointed police o&cf who is a de f&to 05cer mda state hw and who may
legally make NIX& unda state law would not be an uareasonable seizure Under the
Fourth AmeadmeM. See M-e           v. Con?@of S@oIk, 968 F.2d 1480 (2d Cii. 1992).

                                  SUMMARY

               Artide XVI, section 1 of the Texas ConstituGonrequkes elected
          udappointedo5~to~~orthofo5~rad,~tour
          amendment approved by the voters on November 7. 1989. to’sign
          and5eastatementwiththexcrBaryofstatebeforetakingtheoath
          of 05ce. In the absence of judicial guidance on whether city police
          officersmusttaketheoathand5ethe          aatamntrequiredbyartide
          ~sectionl,wecMnotd~e~ornotadtypoti~
          officer is an appointed 05ccr for purposes of these provisions. We
          the&ore advise you to err on the side of caution, and to assume that
          apoliao5cermudtlketheoclthrcquirrdbyutideXVI~onl
          of the Texas Constitution, until the courts answer this question. The
          opinion of the Texas Court of Criminal Appeals is especially
          impo~~~seitisthecourtthatrddressesquestionsofthe
          validitybfasearchandseizureconductedbyapol.iceofficer.

               Employeesofthepoiicedepartmentwhoarenotpeacco5cers
          within article 2.12 of the Code of Criminal Procedure sre not
          required by title XVI, section 1 of the Texas Constitution to take
          the oath of office or 5e the &&ment.

              We find no procedure whereby police 05ccrs who have already
          been hired may comply with the oath provision retroactively. but we
          rdvisepoliceo5~whohavenotcompliedwiththis~~onto
          do so as soon as possible.

               Officersunderaci~serviceaystemwhowereappointedand
           took the constitutional oath before the 1989 am&dment need not
           now file the statement required by that mendnmt.

                Article XVI, section 30b provides that the two-year term
           limitation of article XVI, section 30 does not apply to an 05~er
           appointed under a numidpal civil service system established by
           statute or charter. if appointment to and removal fiom 05ce UC
           governed by the civil service provisions.



                                         p. 2083
ThcHonorableFrcdHill - Page 9        W-381)
The Honorable Doyle Willis



             Arrests made in accordance with statute by de facto police
         05cers an valid. An individual may be a de facto police 05c.q
         even though he has not taken the oath of 05cc.




                                                 DAN MORALES
                                                 Attorney General of Texas

JORGE VEGA
Fii Assistant Attorney General

SARAH J. SHIRLEY
Chair, Opinion Committee

PmparedbySusanL.Garrison
Assistant Attorney General




                                     p.   2084